        




Exhibit 10.7

WELLPOINT, INC.
BOARD OF DIRECTORS COMPENSATION PROGRAM
(AS AMENDED EFFECTIVE MAY 14, 2014)
 
Directors who are employed by WellPoint, Inc. or its subsidiaries do not receive
compensation for serving as Directors. However, Directors who are not employees
of WellPoint, Inc. or its subsidiaries are entitled to receive the following
compensation:


CASH COMPENSATION—Retainers
 
Annual Board Retainer:
 
•
$95,000 for all Directors paid quarterly in advance (in four equal installments
of $23,750) on January 1, April 1, July 1 and October 1.



Annual Committee Retainer:
 
•
$15,000 for Audit Committee members paid quarterly in advance (in four equal
installments of $3,750) on January 1, April 1, July 1 and October 1.

 
•
$10,000 for the members of each other Committee of the Board of Directors paid
quarterly in advance (in four equal installments of $2,500) on January 1, April
1, July 1 and October 1.



Annual Retainer for Non-Executive Chair of Board:


•
$225,000 for the Non-Executive Chair of Board paid quarterly in advance (in four
equal installments of $56,250) on January 1, April 1, July 1 and October 1.

 
Annual Retainer for Committee Chairs:
 
•
$25,000 for the Chair of the Audit Committee of the Board of Directors paid
quarterly in advance (in four equal installments of $6,250) on January 1, April
1, July 1 and October 1.

 
•
$15,000 for the Chair of each other Committee of the Board of Directors paid
quarterly in advance (in four equal installments of $3,750) on January 1, April
1, July 1 and October 1.  

 
If a Director is elected to the Board, appointed to a Committee or becomes the
Non-Executive Chair of the Board or a Committee Chair on a date other than the
first day of a calendar quarter, the retainers described above will be pro-rated
based on days served in the applicable position.


STOCK COMPENSATION
 
Annual Full Value Share Grant:
 
Each Director will receive on the date of the WellPoint, Inc. annual meeting of
shareholders, subject to the deferral described below, an annual grant of a
number of shares equal in value to $175,000 (the “Annual Full Value Share
Grant”). The exact number of shares for each Annual Full Value Share Grant will
be calculated using the following formula:
 
[$175,000] ÷ [the closing price of the WellPoint, Inc. common stock as reported
on the New York Stock Exchange on the date of the annual meeting of
shareholders] = Number of shares of the Annual Full Value Share Grant.






--------------------------------------------------------------------------------

        




Exhibit 10.7

 
Partial Value Share Grants:


Any Director who joins the Board of Directors after the date of the WellPoint,
Inc. annual meeting of shareholders (the “Effective Date”) shall receive a
pro-rated share grant (the “Partial Value Share Grant”) on the first business
day of the month following the Effective Date (unless the Effective Date is on
the first business day of a month, in which case, the grant shall be made on the
Effective Date). The Partial Value Share Grant shall be subject to the deferral
described below. The exact number of shares of the Partial Value Share Grant
will be calculated using the following formula:
 
[$175,000 x (the number of days from the Effective Date to the first annual
meeting of shareholders after the Effective Date ÷ 365)] ÷ the closing price of
the WellPoint, Inc. common stock as reported on the New York Stock Exchange on
the first business day of the month following the Effective Date (unless the
Effective Date is on the first business day of a month, in which case, the
closing price on the Effective Date shall be used) = Number of shares of the
Partial Value Share Grant.


Deferral of Share Grants:
 
Share grants will be deferred for a minimum period of five years from the (1)
grant date for Annual Full Value Share Grants and (2) the date of the annual
meeting of shareholders that immediately precedes the Effective Date for Partial
Value Share Grants (each a “Deferral Period”) in accordance with the terms of
the Director Deferred Compensation Plan. Such grants shall not be distributed to
the Directors until the earlier of the expiration of the Deferral Period or the
date on which a Director ceases to be a member of the Board of Directors.


     Director Ownership Guidelines:
 
Each Director shall have the obligation to own at least $500,000 of WellPoint,
Inc. common stock (including deferred shares and phantom stock, but not options)
commencing on the fifth anniversary of the date such Director became a member of
the Board of Directors.


MISCELLANEOUS
 
Annual Physical Exam:
 
WellPoint, Inc. will pay the cost of an annual physical examination for each
Director.
 
Expenses:
 
WellPoint, Inc. will reimburse each Director for all travel, lodging and other
expenses incurred in connection with attendance at and/or participation in any
and all Board of Directors and Committee meetings and related matters.
 
 






